Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous drawing objections regarding Figures 21-23 are withdrawn in light of the replacement drawings of 19 November 2021.
The previous drawing objection regarding reference character “2104” is withdrawn in light of replacement Figure 21.
The previous drawing objection regarding “spherical cap” in claim 10 is withdrawn in light of the amendment to the claim.
The previous 35 USC 112(b) rejections of claims 1-9 regarding the spherical member in claim 1 are withdrawn in light of the amendment to the claim.
The previous 35 USC 112(b) rejections of claims 10-18 regarding the spherical cap in claim 10 are withdrawn in light of the amendment to the claim.
Claim 1 now includes previously allowable subject matter from previous claim 3, now cancelled.  The claim requires that the circular lip surface has one or more slots inscribed therein.  This limitation is novel relative to the prior art of record and would not have been obvious barring improper hindsight analysis.
Claim 10 now includes previously allowable subject matter from previous claim 12, now cancelled.  The claim requires that the circular lip surface has one or more slots inscribed therein. This limitation is novel relative to the prior art of record and would not have been obvious barring improper hindsight analysis.
Claims 1, 2, 4-11 and 13-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MJM/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/08/2021